Citation Nr: 1438540	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  07-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.  

2.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability.  

3.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to January 11, 2012 and entitlement to an initial rating in excess of 30 percent from January 11, 2012.  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity.  

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity.  

6.  Entitlement to an initial rating in excess of 20 percent for left upper extremity weakness due to stroke residuals.

7.  Entitlement to an effective date earlier than October 1, 2004 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).  

8.  Entitlement to an effective date earlier than October 1, 2004 for basic eligibility for Dependents' Educational Assistance.  

9.  Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for ischemic heart disease.  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

11.  Entitlement to service connection for a lumbar spine disability.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for porphyria cutanea tarda, claimed as bumps, lumps, and rash.  

13.  Entitlement to service connection for a skin disability, to include porphyria cutanea tarda.

14.  Entitlement to service connection for sinusitis.  

15.  Entitlement to service connection for a sleep disability to include as secondary to an acquired psychiatric disability.  

16.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

17.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include as secondary to service-connected disabilities. 

18.  Entitlement to service connection for tinnitus.  

19.  Entitlement to service connection for demyelization of the nerves in the brain.  

20.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2006, October 2008, December 2008, November 2009, April 2010, September 2011, May 2012, and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

For the purposes of clarity, the Board will discuss the procedural history of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to January 11, 2012 and entitlement to an initial rating in excess of 30 percent from January 11, 2012.  The April 2010 rating decision granted service connection for left ear hearing loss and assigned an initial noncompensable rating effective February 10, 2005.  Thereafter, the Veteran submitted a notice of disagreement with respect to the rating for left ear hearing loss and subsequently requested service connection for right ear hearing loss.  In a May 2012 rating decision, the RO denied the Veteran's claim for service connection for right ear hearing loss and denied the claim for a compensable rating for left ear hearing loss.  The Veteran appealed the decision and the RO issued a Statement of the Case in February 2013.  In an accompanying February 2013 rating decision, the RO granted service connection for right ear hearing loss and assigned a rating of 10 percent for bilateral hearing loss, effective February 10, 2005 and assigned a rating of 30 percent effective January 11, 2012.  The Veteran perfected his appeal with respect to the assigned ratings.  In light of the above and the assignment of a 10 percent rating for bilateral hearing loss effective the date of the claim for service connection in February 2005, the Board has characterized the issue as an initial rating.  

Concerning the issues of entitlement to higher ratings for peripheral neuropathy, right lower extremity and peripheral neuropathy, left lower extremity, the Board recognizes that the issues were adjudicated in a May 2012 rating decision and appealed by the Veteran.  However, the Board finds that the issues were already on appeal from a November 2009 rating decision.  The November 2009 rating decision continued the 10 percent ratings assigned to peripheral neuropathy, right lower extremity and peripheral neuropathy, left lower extremity.  The Veteran submitted a timely notice of disagreement in March 2010 and the RO issued a Statement of the Case in April 2010.  The Veteran perfected the appeal by a VA Form 9 received in May 2010.  

Because the record contains diagnoses of psychiatric disabilities other than PTSD, the Board included the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include as secondary to service-connected disabilities, on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The record reveals that additional evidence has been associated with the claims file following the statements of the case and supplemental statements of the case.  However, the submitted evidence is not relevant to the issues adjudicated herein.  A waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2013).

Following a request under the Freedom of Information Act (FOIA), the Veteran's attorney requested a stay of the appeal for 90 days with respect to the issues for higher ratings for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.  As these issues are being remanded for additional development, a prolonged stay for the Veteran's attorney to review records would needlessly delay adjudication and the Board will proceed.  

The issues of whether there was clear and unmistakable error (CUE) in an October 2004 rating decision that granted a 20 percent disability rating for diabetes mellitus and denied service connection for carpal tunnel syndrome of the right hand and left hand, whether there was CUE in a February 2005 rating decision that denied service connection for urinary incontinence, and entitlement to a rating in excess of 20 percent for diabetes mellitus type II have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating in excess of 10 percent for ischemic heart disease, entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability, entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to January 11, 2012 and entitlement to an initial rating in excess of 30 percent from January 11, 2012, entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity, entitlement to an initial rating in excess of 20 percent for left upper extremity weakness due to stroke residuals, entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity, entitlement to an effective date earlier than October 1, 2004 for the grant of entitlement to a TDIU, entitlement to an effective date earlier than October 1, 2004 for basic eligibility for Dependents' Educational Assistance, entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for ischemic heart disease, entitlement to service connection for a lumbar spine disability, entitlement to service connection for porphyria cutanea tarda, entitlement to service connection for sinusitis, entitlement to service connection for a sleep disability to include as secondary to a psychiatric disability, entitlement to service connection for an acquired psychiatric disability, other than PTSD, entitlement to service connection for tinnitus, entitlement to service connection for demyelization of the nerves in the brain, and entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for a lumbar spine disability and the Veteran did not appeal that decision, and VA did not receive new and material evidence within the one-year appeal period.  

2.  Evidence received since the time of the final February 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar spine disability.

3.  An August 2004 rating decision denied service connection for porphyria cutanea tarda and VA did not receive new and material evidence within the one-year appeal period.  

4.  Evidence received since the time of the final August 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for porphyria cutanea tarda.

5.  The Veteran is not credible with respect to his assertions of participation in combat and his reported in-service stressors.  


CONCLUSIONS OF LAW

1.  A February 2004 rating decision, in which the RO denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a lumbar spine disability is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  An August 2004 rating decision, in which the RO denied service connection for porphyria cutanea tarda, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  Evidence received to reopen the claim of entitlement to service connection for porphyria cutanea tarda is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A March 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2005 letter did not notify the Veteran regarding the assignment of disability ratings and effective dates.  However, the Veteran was provided numerous correspondence letters, albeit with respect to other issues on appeal, in August 2007 and June 2008, which explained the assignment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA secured all available and identified evidence including the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) records.  The Board recognizes that additional VA treatment records and private treatment records from Dr. Mark Johnson are being requested in the remand portion below.  However, the Veteran's claim for service connection for PTSD is being denied because the Board does not find the Veteran credible-not due to the absence of a diagnosis or nexus opinion.  Remanding the claim for service connection for PTSD to obtain additional private treatment records and VA treatment records would serve no useful purpose.  The Veteran indicated that he received combat pay for his service.  The Board does not find a remand for records to show any receipt of combat pay would be of any useful purpose in this case.  The Board concedes that the Veteran likely received combat pay during his period of active service due to his location in Korea along the demilitarized zone (DMZ) in 1968/1969.  However, receipt of combat pay does not serve to show participation in combat in this case.

In addition, as discussed in detail below, research was conducted in an effort to verify the Veteran's reported stressors involving two incidents allegedly having occurred in 1968 and 1969.  The reported stressors were not verified by such research.  The Veteran has reported several other incidents, to include being engaged in firefights when attached to the 2nd Infantry Division in 1969.  The Board recognizes that the records from the 2nd Infantry Division, to which he was transferred during active service in 1969, were not reviewed or requested.  However, as will be discussed below, while operational command of the 3rd Battalion, 32nd, was transferred from the 7th Infantry Division to the 2nd Infantry Division, a combat brigade, does not serve to demonstrate that the Veteran was engaged in combat.  Based on the evidence of record, the Board has found that the Veteran did not engage in combat regardless of whether operational command was switched to the 2nd Infantry Division.    

The Veteran was provided a VA examination in August 2012.  The examiner provided a positive nexus opinion based on the Veteran's fear of hostile military or terrorist activity.  As detailed below, the Board finds that the Veteran is not a credible historian regarding his reports of combat and in-service experiences and places no probative value with respect to the Veteran's reported stressors during active service.  As a result, a remand for a VA examination as to any other reported stressor is not warranted.  38 C.F.R. § 3.159(c) (4); Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence- Lumbar Spine Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a February 2004 rating decision, the RO denied service connection for a lumbar spine disability.  The rating decision was not appealed and new and material evidence was not received within the one-year appeal period.  The February 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In the February 2004 rating decision, the RO denied the Veteran's claim for service connection because the service treatment records did not show any treatment or diagnosis and the private medical evidence noted a lumbar strain in August 1994.  The RO explained that there was no evidence of the condition in service and, therefore, service connection was denied.  

Evidence associated with the claims file since the February 2004 rating decision includes private treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, the Veteran's statements, and the Veteran's wife's statement.  In a statement from the Veteran's wife, she explained that the Veteran's back was injured numerous times when they jumped out of helicopters with 200 pound packs.  She stated that the Veteran suffered for nearly 40 years with a bad back that stemmed from service.  In another statement, the Veteran explained that he injured his back during a training exercise at Fort Benning, Georgia.  This evidence is new because it was not considered at the time of the February 2004 rating decision.  The evidence is material as it indicates that the Veteran's back pain began during active service as a result of an alleged in-service injury and raises a reasonable possibility of substantiating the Veteran's claim.  The Board finds that new and material evidence has been submitted with respect to the issue of entitlement to service connection for a lumbar spine disability and the claim is reopened.  However, the Board finds that additional development is required prior to a decision on the merits of the claim for service connection.  

New and Material Evidence - Skin Disability

In a February 2004 rating decision, the RO denied service connection for body sores, lumps, and rashes.  In a May 2004 rating decision, the RO readjudicated the Veteran's claim and continued the denial of service connection for body sores, lumps, and rashes.  Additional evidence was received and, again, in an August 2004 rating decision, the RO denied service connection for porphyria cutanea tarda.  The rating decision was not appealed and new and material evidence was not received within the one-year appeal period.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In the August 2004 rating decision, the RO explained that there was no evidence that the Veteran served in Vietnam.  However, exposure to Agent Orange was conceded because of the Veteran's service in Korea.  It was noted that porphyria cutanea tarda (PCT) was one of the conditions for which presumptive service connection can be considered on the basis of Agent Orange exposure.  However, the RO stated that in order for presumptive service connection to be granted, there must be evidence to show that PCT was diagnosed and manifested to a 10 percent degree within one year of the Veteran's last exposure.  The RO noted that although the Veteran alleged rashes since 1969, there was no accompanying medical evidence to support his contention.  The service treatment records were negative for any skin complaints and the Veteran checked "no" as to whether he experienced skin diseases on the separation report of medical history.  

Evidence associated with the claims file since the August 2004 rating decision includes private treatment records, VA treatment records, VA examination reports, SSA records, the Veteran's statements, and the Veteran's wife's statement.  The Veteran's wife stated that the Veteran did not check that he had skin diseases when exiting service because he did not have a rash at that time.  She stated that the skin condition returned again the following spring and returned every year since that time.  She reported that he went to a dermatologist and was treated with numerous ointments, pills, and steroids.  Over the years, he went to other physicians and dermatologists to try to find something to calm the sores and itch.  This evidence is new because it was not considered at the time of the August 2004 rating decision.  The evidence is material as it indicates that the Veteran's skin disability existed since active service and the evidence raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Board finds that new and material evidence has been submitted with respect to the issue of entitlement to service connection for a skin disability, claimed as body sores, lumps, and rashes, and the claim is reopened.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and 'consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court stated, "If the Veteran engaged in combat, his/her lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  "For purposes of this section, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Veteran contends that his PTSD was caused by active service.  Specifically, he discussed being exposed to firefights, being wounded in combat, witnessing 20 comrades with their throats slit, witnessing someone get his butt cheeks blown off, and he saw 7 civilians killed when he called in battalion fire.  He also stated that he witnessed someone get their head blown off and that he incurred shrapnel to the face and to the right arm.  He has also reported that he was wounded in combat seven times.  Private treatment records note a reported gunshot wound to the bottom of the foot and to the arm.  During the August 2012 VA examination report, the Veteran's first stressor was described as "combat exposure in Laos and Cambodia and was struck by shrapnel in face."  The second stressor was described as "witnessed a fellow soldier 'get his head blown off.'"  

First, the Board finds that the Veteran did not participate in combat.  

The Veteran's DD Form 214 shows that the Veteran served on active duty from November 1967 to October 1969.  The DD Form 214 does not reflect awards or decorations indicative of combat.  His military occupational specialty (MOS) was listed as "Infantryman."  During the course of his appeal, the Veteran submitted a DD Form 215 which reflected receipt of Combat Infantryman Badge (CIB), Purple Heart (PH), and Silver Star.  The RO requested a current DD Form 215 from the NPRC.  The NPRC mailed the current DD Form 215.  The DD Form 215 showed that the Veteran underwent a Combat Leadership Course for eight weeks.  The current DD Form 215 from the NPRC did not reflect the receipt of the CIB, PH, or Silver Star.  Therefore, it appears that the Veteran submitted a fabricated document to attempt to demonstrate that he was exposed to combat.  

The service personnel records show that the Veteran was assigned to the 3rd Battalion, 32nd Infantry, 7th Infantry Division between November 1968 and October 1969.  Internal communication by RO personnel, dated in June 2004, noted that research indicated that the operational command of the 3rd Battalion, 32nd Infantry was transferred to the 2nd Infantry Division around April 1969, which was during the Veteran's service in Korea.  The Board notes that this was part of the combat brigade in Korea.  The service personnel records show that the Veteran's MOS was listed as "grenadier" and then listed as "team leader," effective January 1969.  

The official separation report of medical examination shows that the Veteran had two bullet wounds in his anterior right arm, indicating that the Veteran was exposed to combat.  However, comparison between the Veteran's pre-induction report of medical examination and separation report of medical examination reveal disparities and, ultimately, grave concerns regarding the authenticity of the separation report of medical examination.  The undated separation report of medical examination reflects the Veteran's name, but does not include any identification number.  The report shows that the Veteran's height was listed as 5'10" and his weight was 175 pounds.  His hair color was brown and his eyes were blue.  The month of the date of birth is illegible, but the year is listed as 1946 and the day is 29.  The separation report of medical examination was not signed by a physician and does not list the examining facility.  The pre-induction report of medical examination was dated in August 1967.  The Veteran's weight was 132 pounds, his hair was blond, and his eyes were grey.  The date of birth was listed as June 30, 1947.  The Veteran's official DD Form 214 shows that the Veteran's death of birth was June 29, 1946, subsequently noted as June 29, 1947.  The Board finds that these discrepancies and omission of information in the report inherently calls into question the authenticity of the separation report of medical examination and the Board does not find it to be probative of whether the Veteran sustained shrapnel or combat wounds to the arm.  

The Veteran submitted copies of letters to his parents which he stated were sent when he was serving during active service.  The letters describe fire fights and combat experiences.

The Veteran submitted a partial document (only containing page number 4) regarding proceedings before the Department of the Army Board for Correction of Military Records (ABCMR).  The proceedings appear to have occurred in connection with the Veteran's request for recognition of a Combat Infantryman Badge.  The document listed firefights during the period in which the Veteran served in Korea (October 1968 through October 1969), but the major unit identified included a 2nd Infantry Division patrol/guard posts and 7th Infantry Division jeep instead of, for example 2nd Infantry Division, 2nd Battalion, 38th Infantry.  It was noted that the only entry for October 18th, 1969 indicated that four soldiers from the 7th Infantry Division were killed.  The only entry for October 1968 was after the Veteran arrived in country was October 23, 1968 in which one soldier was killed and five were wounded.  The Veteran has circled the October 1968 date and attested that he was one of the wounded soldiers.   

Efforts were undertaken to attempt to verify the Veteran's reported stressor of being on patrol in November 1968 and encountering the enemy, resulting in a fire fight in which all members of the unit were wounded and one NCO, an E-6, died the next day from his wounds.  The RO submitted the Veteran's stressor that allegedly occurred in January 1969.  He stated that he was on patrol and encountered enemy fire.  The contact allegedly resulted in the unit taking 7 KIA and WIA casualties.  The incidents were submitted for research in May 2010.  The response indicated that the United States Army Chronology from July to December 1968 did not document the first incident in which all members of a patrol were wounded and one individual died as a result of a fire fight during the reported period.  The Korean War Deaths and the United States Military Casualty reports for 1968 were reviewed.  The reports did not document several soldiers being wounded and another soldier killed during the reported period.  In addition, other available combat unit records for North Korean incidents along the DMZ were reviewed and were unable to document any attacks against U.S. Forces during 1968 or 1969.  There were no unit records for 3rd Battalion, 32nd Infantry for 1968 and 1969.  In a separate response, it was noted that the chronology from January to June 1969 was researched and the chronology did not document an incident in which several individuals were killed in action and one wounded in action in a patrol as a result of a fire fight during the reported period.  They researched the Korean War Deaths:  November 11, 1953 to August 14, 1996 and the United States Military Casualty reports for 1968.  A request was submitted to the NPRC for a search of morning reports submitted by the Company B, 3rd Battalion, 32nd Infantry, 7th Infantry Division to review for gain and loss.  The response indicated that there were no remarks found.  

The Veteran submitted a statement from another purported serviceman.  The e-mail correspondence from M.S. stated that on or about October 18th, in 1968/1969, he got a call that several people were wounded and most had wounds on their front sides and remembered one soldier with the Veteran's name and that he was pulling shrapnel from his face and neck.  

In reviewing the record as a whole, the Board finds that the evidence does not support a finding that the Veteran was engaged in combat.  First, the Veteran submitted a document purporting to show that his DD Form 215 had been changed to reflect decorations indicative of participation in combat.  As explained above, the official DD Form 215 reflects no such decorations or awards and only shows that the Veteran underwent a course regarding combat training.  In addition, given this attempt by the Veteran to portray himself as a veteran with combat-related decorations and awards, the Board does not find him to be a credible historian regarding his in-service experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  The Board finds it particularly troublesome regarding the undated separation report of medical history and undated separation report of medical examination that were not signed by any physician.  There are multiple copies of examination reports associated with the official service department folder, however, the fact that they are unsigned and contain discrepancies including changes in the Veteran's eye and hair color, calls into question the authenticity of the reports.  Thus, even though the separation report of medical examination indicated shrapnel wounds to the right arm, the Board does not find this to be believable or indicative of combat.  Concerning the letters submitted by the Veteran, purported to have been sent to his parents during his active service and detailing his participation in combat and witnessing firefights, the Board finds these letters to be of no probative value.  Given the false DD Form 215 submitted by the Veteran and the questionable undated and unsigned separation report of medical history and separation report of medical examination, the Board does not find the letters to be authentic.  The Veteran reported that he was in Vietnam and witnessed combat and was wounded.  The service personnel records do not reflect any service in Vietnam.  The Veteran submitted a copy of an order that he was taken out of Vietnam, APO 96345, but the Board does not find the document to be believable.  This is particularly so because the evidence was submitted along with the fabricated DD Form 215.  The Veteran reported witnessing combat in Laos and Cambodia.  Again, there is no evidence (other than the Veteran's statements) to show that he ever served in Laos and Cambodia.  With respect to any report of gunshot wound residuals noted in the medical records and October 2012 VA examination report, the Board notes that the diagnoses were based on the Veteran's own report of combat wounds and/or the highly questionable separation report of medical examination.  These records do not serve to show combat participation.  The Veteran reported receiving combat pay, but, again, this is not considered to be indicative of the Veteran's actual participation in combat.  Finally, the Board recognizes the statement from M.S. and does not find the statement to be evidence of participation in combat.  First, there is no documentation to show that M.S. served in the United States military.  In addition, the service treatment records do not reflect any notations or documentation regarding any shrapnel, scars, or wounds, on the Veteran's face or neck.  The Veteran recently submitted photographs to attempt to demonstrate that he sustained shrapnel wounds to his face.  However, these current photographs are not considered evidence to reflect that the Veteran sustained these scars as a result of combat as opposed to any post-service event or injury.  Given the above, the Board finds that the Veteran was not engaged in combat during his period of active service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Next, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  

The August 2012 VA examiner noted that the Veteran's stressors were based on fear of hostile military or terrorist activity and diagnosed the Veteran with PTSD.  The stressors were listed as "combat exposure in Laos and Cambodia and was struck by shrapnel in face" and "witnessed a fellow soldier 'get his head blown off.'"  The Veteran stated that he witnessed firefights, saw twenty comrades with their throats slit, witnessed seven civilians die, and was involved in a firefights in which all members of the unit were wounded and one died from his wounds.  He reported that he encountered enemy fire when on patrol and the unit took 7 KIA and WIA casualties.  The Board finds that the reported stressors regarding his combat participation, witnessing deaths and his comrades' bodies, and experiencing his own wounds due to combat/firefights, are not credible.  With respect to the stressors reported to the VA examiner, there is no evidence of any shrapnel wounds to the Veteran's face during active service.  The Veteran submitted a statement from M.S. explaining that he witnessed the Veteran have shrapnel pulled from his face, but, the Board does not find the statement to be credible.  The service treatment records and service personnel records do not indicate that the Veteran ever served in Laos and Cambodia.  In addition, as noted above, the Board finds that the evidence does not indicate that the Veteran engaged in combat.  Although the separation report of medical examination purported to show that the Veteran had bullet wounds to the arm, the Board finds that the separation report of medical examination highly questionable and not believable as to whether the Veteran sustained combat wounds.  To the extent that any medical record indicated that he had gunshot wound residuals as a result of his service, such was based on the Veteran's reported history, which the Board does not find to be credible.  The Board finds that the Veteran's assertions regarding his in-service stressors are not credible and, therefore, service connection cannot be granted based on the aforementioned VA examiner's opinion linking the Veteran's fear of hostile military or terrorist activity to his PTSD.  

The only remaining avenue is if there is corroborating evidence to corroborate the stressor(s).  The alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of every detail of a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient). 

As discussed above, efforts were made to verify two of the Veteran's stressors, but the research did not corroborate the Veteran's stressors.  With respect to witnessing bodies of 20 comrades, the Board notes that the research conducted, while not specific to the stressor of witnessing bodies, noted that there were no reports of attacks against U.S. Forces during 1968 or 1969 along the DMZ.  Again, the Veteran submitted a statement from M.S. regarding shrapnel being pulled out of his face, but such is related to his reports of participation in combat and has also been found to not be credible.  The Veteran's alleged stressors have not been otherwise verified by any credible, supporting evidence.  

In light of the above, service connection for PTSD must be denied.  The Board finds that the evidence does not reflect that the Veteran engaged in combat, that is statements regarding his fear of hostile military or terrorist activity are not credible and are not consistent with the circumstances, conditions, or hardships of the Veteran's service, and there is no credible supporting evidence to corroborate the Veteran's reported in-service stressors.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.
ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a lumbar spine disability, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a skin disability, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for PTSD is denied.


REMAND

In October 2012, the Veteran submitted a signed VA 21-4142 form, Authorization and Consent to Release Information, indicating private medical treatment from Dr. Mark K. Johnson in October 2012.  On the form, the Veteran indicated that he sought treatment from Dr. Mark K. Johnson for "all disabilities."  It does not appear that these records were requested.  A remand is warranted to obtain the identified records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.

The most recent VA treatment records, specific to the right upper arm, were obtained in February 2012.  Prior to this date, VA treatment records were dated in March 2011.  In an October 2012 statement, the Veteran discussed his pain related to his left lower extremity and that he sought care through the VA clinic in Poplar Bluff, Minnesota.  He requested that the VA treatment records be requested since the last request.  There is no indication that the RO attempted to obtain the records.  VA treatment records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board must obtain these identified records.  

In a VA 21-4142 Form, received in May 2008, the Veteran stated that he began to receive treatment from the VA Medical Center in Poplar Bluff, Minnesota from 2003 to the present for his gastrointestinal disability, sleep disability, sinusitis, and heart.  In another VA 21-4142 form, received in May 2008, the Veteran stated that he received treatment at the VA community based outpatient clinic in West Plains, Minnesota from 2004 to the present for his sleep disability, sinusitis, and heart disability.  The earliest VA treatment records are dated in March 2004.  Following these records, the more recent VA treatment records are dated in January 2005.  It is unclear as to whether the RO requested all VA treatment records prior to January 2005.  The RO must request all VA treatment records prior to January 2005.  Id.  

The Veteran requested a new VA examination to evaluate his service-connected peripheral neuropathy, right lower extremity, peripheral neuropathy, left lower extremity and stroke residuals, left upper extremity.  In his October 2012 statement, the Veteran explained that he was being treated due to severe nerve pain that he experienced in his left foot.  He stated that Dr. Mark K. Johnson stated that he has "end stage" nerve damage to the left lower extremity.  He stated that the pain was so severe that he could barely walk on the foot.  The Veteran was provided a VA examination pertaining to the Central Nervous System in April 2012.  However, given the evidence, the Board finds that a new VA examination would be helpful in adjudicating the issues.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

The Veteran was not provided a VA examination with respect to his claim for service connection for a lumbar spine disability.  The service treatment records are absent for any diagnosis or treatment with respect to the lumbar spine.  The Veteran contended that he hurt his back during a training exercise when he was stationed at Fort Benning, Georgia.  The Board notes that a search of clinical records from Fort Benning was made; however, the search resulted in a negative response.  However, a dental questionnaire dated in June 1968 shows that the Veteran consulted a medical doctor due to back trouble.  The Board acknowledges that the current evidence includes assessments of "chronic back pain," but does not reflect x-ray results or other diagnoses aside from pain.  However, in light of the evidence, the Board finds that the Veteran should be afforded a VA examination.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that a VA examination is required with respect to the Veteran's claim for service connection for sinusitis.  The Veteran was treated for sinus symptoms during active service and stated that these symptoms continued to bother him until the present.  On remand, the Veteran must be scheduled for a VA examination.  Id.  

The Veteran was provided a VA examination in November 2005 with respect to hearing loss and tinnitus.  With respect to the etiology of tinnitus, the examiner provided a negative nexus opinion and explained that the tinnitus was likely related to an underlying auditory disorder.  The Board finds the opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand for a new VA examination is required.  

An examination is also required with respect to the Veteran's claim for service connection for porphyria cutanea tarda.  The Veteran was exposed to Agent Orange in service.  For service connection to be warranted on a presumptive basis, porphyria cutanea tarda must manifest within a year of service and it did not.  However, service connection can still be granted on a direct basis and an examination is needed to address that.  See Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).

With respect to the issue of entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for ischemic heart disease, the Board finds that the issue must be remanded for a Statement of the Case.  In a September 2011 rating decision, the RO granted service connection for ischemic heart disease and assigned an initial disability rating of 10 percent, effective September 12, 2011.  The Veteran submitted a timely notice of disagreement (NOD) with respect to the assigned rating and effective date of the grant of service connection.  In an October 2012 rating decision, the RO granted an earlier effective date of August 31, 2010.  The RO considered this action a complete grant of the benefits sought on appeal.  However, the Board does not agree with this characterization as it could be argued that an effective date earlier than August 31, 2010 is warranted.  The Veteran has not been issued a corresponding statement of the case (SOC) for the issue.  As a timely NOD as to the matter has been received, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a May 2012 rating decision, the RO appeared to implicitly deny the claims of service connection for demyelization of the nerves in the brain, entitlement to service connection for right ear hearing loss, entitlement to a compensable disability rating for left ear hearing loss, and entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.  The Veteran submitted a timely NOD and the RO issued a SOC in February 2013.  The RO did not address entitlement to SMC.  As a timely NOD as to the matter has been received, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, id.  

Given the lengthy history of the current appeal, the Board notes that any decision with regard to the claims for service connection may affect the claims for entitlement to an effective date earlier than October 1, 2004 for the grant of entitlement to a TDIU and entitlement to an effective date earlier than October 1, 2004 for the grant of Dependents' Educational Assistance.  Consideration of these matters is deferred at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issues of entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for ischemic heart disease and entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  Notify the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to any issue, return the case to the Board for appellate review.

2.  Send the Veteran a notification letter with respect to secondary service connection.  

3.  Request that the Veteran identify all private medical providers from whom he has received treatment for his disabilities on appeal, which have not already been obtained, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified.  

After receiving any completed and/or necessary VA Forms 21-4142, request all identified pertinent medical records, to include treatment records from Dr. Mark K. Johnson.  

All attempts to obtain any identified records must be documented in the claims file and the Veteran notified of any negative response.  

4.  Obtain all treatment records from the St. Louis VA Health Care System, including Poplar Bluff VA Medical Center, and any associated clinics, prior to January 2005 and from March 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

5.  Schedule the Veteran for a VA examination to determine the current severity of his peripheral neuropathy, right lower extremity, peripheral neuropathy, left lower extremity, and stroke residuals, left upper extremity.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his porphyria cutanea tarda.  If porphyria cutanea tarda is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the porphyria cutanea tarda is related to service including exposure to Agent Orange in Korea.  The examiner should take into consideration that the Veteran's porphyria cutanea tarda was first diagnosed many years after service and there is no credible indication of symptoms in service or shortly after service.  A complete rationale must be provided for any opinion offered.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

Following a review of the claims file and examination, list all diagnoses with respect to the Veteran's lumbar spine.  

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any lumbar spine disability was caused by active service or is otherwise related to active service.  

Please discuss the Veteran's contentions that he injured his back during a training exercise at Fort Benning, Georgia.  

A complete rationale for all opinions must be provided.

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis.  The claims file and a copy of this remand must be made available the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

Following a review of the claims file, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any sinusitis was caused by active service or is otherwise related to active service.

A complete rationale for all opinions must be provided.

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of any tinnitus that is present.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus was caused or otherwise related to active service.  

If the above opinion is negative, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus was caused or aggravated by the service-connected hearing loss.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

All opinions expressed must be supported by complete rationale.

10.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability (other than PTSD) that is present.   The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability was caused or otherwise related to active service.  

If the above opinion is negative, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability (other than PTSD) was caused or aggravated by a service-connected disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

All opinions expressed must be supported by complete rationale.

11.  After the above development is completed and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


